


Exhibit 10.1 (l)

REAL ESTATE PROPERTY LEASE AGREEMENT

 

This Agreement is made effective on the first of July 2007, by and between E.S.M
ADMINISTRAÇÃO E PARTICIPAÇÕES LTDA, Private Legal Entity registered under the
CNPJ/MF (National Directory of Legal Entities) n. 03.997.439/0001-29,  located
in Caxias do Sul and hereby represented by its Director ELISABEL SOGARI MANOZZO,
Brazilian, adult, married, Businesswoman, identified by her CPF(Tax Roll of
Natural Persons) n. 235.770.030-34,  resident in Caxias do Sul and who will
henceforth be referred to as the LESSOR, hereinafter represented by her Real
Estate Agent, Imobiliária Bassanesi Ltda, Private Legal Entity, located at
Avenida Júlio de Castilhos 1393, Caxias do Sul, registered under the CNPJ/MF
(National Directory of Legal Entities) n. 89.278.683/0001-57, CRECI N. 592 and
SAUER-DANFOSS HIDRÁULICA MOBIL LTDA, located in Caxias do Sul, RS hereby
represented by its legal representatives Renata Beatris Reis, Brazilian, single,
General Manager, identified by her CPF(Tax Roll of Natural Persons) n.
453.927.650-68 and Cleusa Teresinha Scariot, Brazilian, divorced, Accountant,
identified by her CPF(Tax Roll of Natural Persons) n. 376.702550/72, both
residents in Caxias do Sul, henceforth referred to as LESSEE, constitutes the
final, complete, and integrated agreement to which LESSOR and the LESSEE intend
to be legally bound as follows:

 

The real estate property. The improvements. The incorporation. The delivery
terms:

 

Clause
One:                                                                         The
LESSEE is the legitimate land owner of a real estate property of global area of
38,911.66 square meters, located in Bairro Interlagos, lot 03, block n. 1962, in
northern Caxias do Sul, with its facade facing rua Domingos Chies, approximately
81,30 meters distant from rua Francelino Henrique Bernardino, registered by the
n. 13.621, in book 2 of the Registro de Imóveis da 1ª Zona (First Zone Real
Estate Property Registration Office).

 

Paragraph:                                                                              
On part of the property, a brick, prefabricated building (or modular building),
with a total area of  approximately 8,450.00 square meters, shall be constructed
for the operation of a Company, offices, shop floor and other activities as the
LESSEE finds necessary, in conformance with project and descriptive records
(memorial descritivo), set forth by this Agreement and signed by the parties.

 

Clause
Two:                                                                         
The building shall be constructed by the LESSOR to exclusively fulfill LESSEE’s
needs, in conformance with project submitted and jointly approved by the
parties, and which will be part of  this Lease Agreement, building whose plans,
drawings and descriptive records(memoriais) are signed by LESSEE as the it shall
be used to hold the company’s headquarters and its offices and industrial area.

 

Clause Three:                                                               The
construction shall commence on that date by which the project is approved and
license for such construction is issued by the legal applicable office, and
shall be finished within a period of seven (7) months, that is, by
December 2007, except for any cause beyond reasonable control of LESSOR (“Force
Majeure”), in which case,  term  may be prolonged for a period of time
equivalent to that in which the “Force Majeure” happened.

 

 

 

 

--------------------------------------------------------------------------------


 

 

Paragraph One:                                                        In the
event of an earlier completion of the building, than the term set forth in the
caput of this clause, the parties mutually agree that the LESSEE shall occupy
the building within forty-eight (48) hours upon prior notice from LESSOR.

 

Paragraph Two:                                                         This
Agreement shall not be affected by any termination or by any compensation clause
in case the buildingis not delivered in the terms set forth herein, provided
that such delay is caused by any of the reasons above described. In such case,
LESSEE will be granted the lease terms as provided hereunder in Clause Five,
Paragraph Two of this Agreement.

 

Agreement terms. Rent. Periodicity. Increases in rent. Default penalty fee:

 

Clause
Four:                                                                      The
Term of this Agreement shall commence on the first of July, 2007 and end on the
first of July 2017.The Agreement shall be automatically renewed, for
undetermined term, unless and until LESSEE gives notice of termination. The same
term and conditions contained in this Agreement shall govern the Renewal Terms.

 

Clause
Five:                                                                         
Upon execution of this Agreement, LESSEE shall pay rent for the leased property
in the amount of R$50.700,00 (fifty thousand and seven hundred reais), per month
and by the fifth (5th) day of the month subsequent to the month of occupation,
through the bank assigned by the LESSOR, or else, where LESSOR commands.

 

Paragraph One:                                                 Rent shall be
adjusted yearly, to reflect the increase, of the “IGP-M” ( Market General Price
Index) of the Fundação Getúlio Vargas, calculated in the period or, if such
index has not been published, the “IPC/FIPE” (Consumer Price Index/Economical
Research Institute Foundation) or, if neither of the indexes referred above have
been published, rent shall be adjusted to reflect the highest legal applicable
index most recently published by the government. The “Adjustment Date” shall be
the first of June, 2008.

 

Paragraph Two:                                                         Whereas
the building shall be delivered to LESSEE as set forth in Clause Three and/or
Paragraph One of this Agreement, rent payment shall commence as soon as “LESSOR
delivers the key to LESSEE, that is, in case the building is delivered prior to
or after the agreed date, the parties agree that rent shall be paid from the
effective date of delivery of the building.

 

Paragraph Three:                                           The non-fulfillment
of any of the obligations contained in this contract will give rise to the
imposition and payment of the owed sum plus 1% (one percent) per month of
monetary correction, calculated by the index previously set forth in this Clause
Five, the I”IGP-M” (Market General Price Index) of the Fundação Getúlio Vargas,
10% default penalty on the updated debt amount, as well as 10% attorney fee on
the total debt amount in the event of administrative charge and 20% in the event
of judicial

charges.

 

Paragraph Four:                                                 The parties
agree that after four years from the effective commencement date of lease, rent
shall be subject to revision in order to be adjusted to

 

 

 

--------------------------------------------------------------------------------


 

applicable market levels.

 

Lease charges:

 

Clause
Six:                                                                             
The parties agree that, after the delivery of the building, which must be
appropriately concluded, LESSEE shall be responsible for the payment of expenses
regarding utilities such as: garbage, water and sewer charges, electricity, fire
insurance, taxes on building/property, street illumination taxes, bank charge or
any costs, and expenses arising out of or resulting from the Operations and the
Company’s use and occupation of the Leasehold Estate on the property. Such
expenses shall be paid on the applicable terms, regardless of notification. The
mere tolerance on the part of the LESSOR of payments made after the due dates
will not justify the modification of the established terms of payment.

 

Purpose of lease:

 

Clause Seven:                                                                The
leased real estate property described in Clause One shall be solely used for the
installation of a Valves and Components Company and, subject to the termination
of this Agreement upon Agreement breach and legal infringement,

LESSEE shall not change purpose, lend or sub-locate, any part or all of the
leased property without prior consent of LESSOR.

 

Other lease terms:

 

Clause Eight:                                                                  
While LESSEE is making use of the premises, LESSEE shall keep the premises in
its pre-rental conditions at their own expenses, as set forth in the inspection
condition checklist, through the Addendum which shall be part of this Agreement.
Therefore, at the termination of this lease, LESSEE must restore the premises to
their condition at the beginning of the tenancy, especially concerning wall and
floor covering and finish, glasses, locks and keys, water piping, electrical
wiring, sewage piping

and painting. Reasonable wear and tear is expected.

 

Clause
Nine:                                                                     
Notwithstanding any other provision set forth in this Agreement, LESSEE shall be
held accountant for any penalties or fines imposed by regulation offices due to
infringement of laws by their directors, agents, employees or third-party

contractors.

 

Clause
Ten:                                                                          
Due to the occupier’s liability LESSEE shall hold under the terms of this
Agreement, LESSEE shall be liable for the costs incurred from the management of
the premises, being included costs of conservation, gardening, paving,
illumination and others, necessary for the keeping of the premises.

 

Penalties:

 

 

--------------------------------------------------------------------------------


 

Clause Eleven:                                                             All
parties agree that termination of this Agreement prior to termination date will
constitute breach of the tenancy and, regardless the reason, the party which
terminates the Agreement shall pay the other party ten percent (10%) of the
total amount of the rent.

 

Clause Twelve:                                                           In the
event that LESSEE cancels the business and LESSOR has already commenced the
construction, LESSEE shall be held liable for refunding the amount LESSOR has
spent, upon submission of applicable receipts, as the building will be
constructed exclusively to fulfill LESSEE’s needs.

 

Clause Thirteen:                                                In addition to
the reasons stated in this Agreement, or others hereunder presented, or
mentioned in the legal text: if company becomes insolvent or files a petition
for bankruptcy; if default is, at any time, made by LESSEE in the payment of
rent and charges, or any other obligations herein undertaken; if leased premises
are used for purposes other than the ones set forth in this Agreement; if LESSEE
does not respect neighbors rights, LESSOR may declare the term of this Lease
ended and terminated by giving LESSEE written notice.

 

Fire or casualty insurance:

 

Clause Fourteen:                                               The parties agree
that, in the event of fire or dispossession of the leased property, the parties
shall be entitled to terminate this Agreement.

 

Paragraph:                               
                                               Subject to the applicable
legislation, the parties agree that LESSEE is entitled to pay for the insurance
premium hired by LESSOR, against fire, windstorms, against loss or damage from
any and all hazard. Such payment must be done in cash, along with first rent
installment.

 

Official summons and notifications:

 

Clause Fifteen:                                                          Any
official summons or notification, required or permitted under this Lease, shall
be deemed sufficiently given or served if sent by Brazil certified mail, return
receipt requested, or in the case of a Legal Entity, by means of facsimile, or
else, by the forms as anticipated by the Brazilian Civil Procedure Code (Código
de Processo Civil) and applicable legislation.

 

Check-out inspection and submission of other payment receipts:

 

Clause Sixteen:                                                       Upon the
termination of the lease, LESSEE must return keys and provide the real estate
agent with applicable official certificates stating that LESSOR has paid off his
obligations of water, land and property, thrash and illumination,

the paying off of insurance policy, in case payment has been made directly to
insurance company,  as well as any other expenses incurred from LESSEE’s
operations and the Company’s use and occupation of the Leasehold Estate on the
property.  Notwithstanding, LESSOR must, within 24 hours after returning keys,
contact Imobiliária Bassanesi Ltda (real estate agency), in case a new check-out
inspection needs to be carried out, so as to perform the necessary repairs and
restore the premises to their condition at the

 

 

--------------------------------------------------------------------------------


 

beginning of the tenancy,  being the LESSEE aware that rent and applicable
charges shall only cease when premises are appropriately restored and the
requirements herein stated have been met. 

 

Clause Seventeen:                                         LESSOR shall allow
authorized people to access the premises in order to perform repairs to
neighboring buildings to which LESSOR may be causing damage, as well as real
estate agent in the event that leased property is sold.

 

Clause Eighteen:                                                If there is a
default with respect to any of LESSOR’s covenants, the regulations of Lei n.
8.245/91 shall be applied, as well as, all the applicable regulations.

 

Clause Nineteen:                                               This Agreement
will be governed by the laws of the city of Caxias do Sul, Estate of Rio Grande
do Sul, Brazil.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

 

/s/ Elisabel Sogari Manozzo

 

/s/ Jose Bassanesi

E.S.M. Admn. E Participaçãoes Ltda

 

Imobiliária Bassanesi Ltda

 

lessor

 

realtor

 

 

 

/s/ Renata Beatris Reis

 

 

SAUER-DANFOSS Hidráulica Mobil Ltda — Lessee

 

 

 

 

 

 

 

 

 

 

 

WITNESSESS:

 

 

 

 

 

/s/ Cleusa Teresinha Scariot

 

 

 

Cleusa Teresinha Scariot

 

 

 

 

 

--------------------------------------------------------------------------------
